Cobb, J.
The present record discloses the usual controversy between a building and loan association and one of its borrowing members. All the questions involved in the present case have been settled by repeated adjudications of this court, and the law applicable in such eases has been clearly laid down. See Reynolds v. Loan Association, 102 Ga. 126; Hollis v. Loan Association, 104 Ga. 318; Cook v. Loan Association, 104 Ga. 814; Kirklin v. Loan Association, 107 Ga. 313; Morgan v. Loan Association, 108 Ga. 185; Angier v. Loan Association, 109 Ga. 625; Smith v. Southern B. & L. Association, 111 Ga. The instructions given by the court to the jury in reference to the manner in which they should arrive at the amount of the defendant’s liability were not in harmony with the rules laid down in the cases cited, and for this reason the judgment must be reversed and a new trial had.

Judgment reversed.


All the Justices concurring.